888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Lane MITCHELL, Plaintiff-Appellant,v.HENRY COUNTY SHERIFF'S DEPARTMENT, James W. Rogers, Sheriff,Richard Mitchell, Deputy Sheriff, Defendants-Appellees.
No. 89-6543.
United States Court of Appeals, Fourth Circuit.
Submitted July 10, 1989.Decided Oct. 10, 1989.

Richard Lane Mitchell, appellant pro se.
W. Carrington Thompson, for appellees.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Richard Lane Mitchell appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mitchell v. Henry County Sheriff's Department, C/A No. 88-47-D (W.D.Va. Feb. 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.